Citation Nr: 0739892	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-32 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE


Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Regional 
Office (RO) in Wilmington, Delaware, granting the veteran's 
claim for service connection for PTSD, and assigned a 50 
percent evaluation, effective January 11, 2002. The veteran 
disagreed with the assigned rating.


FINDINGS OF FACT

The veteran's PTSD symptoms are manifested by flashbacks, 
panic attacks, isolation, sleep disturbance and anger 
outbursts.


CONCLUSION OF LAW

An initial evaluation in excess of 50 percent for PTSD is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined the VA's duty to assist the veteran in 
the development of a claim.  The VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2002 letter the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, including the need to submit 
evidence of current disability, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

The record also reflects that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, Vet Center 
records, VA treatment records, and VA examination reports.  
The RO attempted to obtain records from Dr. N.S., but no 
records were provided.  The veteran was advised that no 
records from the physician were received by letters in 
February and June 2003.
 
As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process.  Moreover, at his VA examination, he reported 
that he did not seek mental health services, other than the 
counseling session with the Vet Center.  There is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, Vet Center 
records, VA treatment records, a lay statement, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran's PTSD is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A factor for consideration is the Global Assessment of 
Functioning (GAF) score.  Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV), page 32].  GAF scores 
ranging from 51 to 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 11 to 20 indicates 
that there is some danger of hurting oneself or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement), or an occasional 
failure to maintain minimal personal hygiene, or gross 
impairment in communication.  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130 (2007).  Accordingly, a GAF score of 45 does 
not automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

The evidence supporting the claim includes Vet Center reports 
from January 2002, a VA examination report, and a lay 
statement.  The veteran reported ongoing symptoms which 
included intrusive thoughts, flashbacks, isolation and anger.  
He also requested to seek counseling to help him cope with 
these symptoms.  The mental status evaluation recorded the 
veteran suffered from sleep disturbance.  There was no 
diagnosis present.  

A statement from the veteran's wife notes the veteran has 
sleep disturbance, anger, flashbacks, hyper alertness, 
depression, crying spells, and is emotionally constricted.

The VA examination in March 2004 reflects the veteran was 
diagnosed with 
PTSD.  The examiner noted the veteran reporting symptoms of 
anger outbursts, hypervigilance, isolation from the public, 
panic attacks two times a month, a tendency toward 
obsessions, checking and rechecking behavior, flashbacks, 
seeing ghosts walking in this home, hearing people asking for 
help, an inability to retain employment mostly due to anger 
outbursts, no close friendships, and a compromised 
relationship with his wife and children.  The veteran did not 
maintain eye contact during the examination and wore dark 
glasses during the session.  The veteran described his mood 
to be anxious and depressed.  The examiner assigned a GAF 
score of 45.

The evidence against veteran's claim includes both the Vet 
Center and VA examination report.  The record from the 
January 2002 Veteran's Center examination reveals an 
appropriate affect, a neat appearance, a friendly and 
cooperative manner, normal memory function, and good 
judgment.  In addition, the examiner noted that the veteran 
did not display any evidence of delusions, disorganized 
thinking, hallucinations, or suicidal and homicidal thoughts.

The March 2004 VA examination recorded the veteran's short 
and long term memory were intact and he was able to maintain 
the basic activities of daily living.  Although the examiner 
notes that the veteran had a history of suicidal thoughts 
three years previously, there were no current suicidal or 
homicidal thoughts.  The examiner further noted that the 
veteran is capable of managing his finances.  Moreover, the 
veteran has maintained a relationship with his wife since 
1975 and still manages to maintain a relationship with his 
children.  He attends the VFW once a month and socializes 
with VFW group members on occasion.  

The record fails to demonstrate that the veteran has 
deficiencies in judgment and thinking, suicidal ideation, 
illogical irrelevant or obscure speech, near-continuous panic 
or depression affecting his ability to function 
independently, spatial disorientation, and neglect of 
personal appearance and hygiene as would support a higher 
rating.  There is no evidence that the veteran's tendencies 
toward obsessions and checking and rechecking behavior 
interfere with his routine activities.  The panic attacks 
also do not occur in a near-continuous pattern inasmuch as 
they transpire twice a month.  His reported anxiety and 
depression are contemplated by the 50 percent rating 
assigned, and do not affect his inability to function 
independently.  He is married and does have some social 
relationships with VFW members.  Thus, an inability to 
establish and maintain effective relationships is not shown.  
While the veteran contends he does not work due to anger 
outbursts, the evidence shows he stopped working following a 
back injury.  Even considering such contention to be 
representative of difficulty adapting to stressful 
circumstances, the disability picture presented as a whole 
does not rise to the level of more nearly approximating the 
criteria for a 70 percent rating.  Moreover, unprovoked 
irritability with periods of violence has not been shown.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD.




ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


